DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/22/2017. In regards to the signature and date of inventor Jun Man Choi on the Oath or Declaration filed 10/7/2019 as set forth in paragraph 2 of the action mailed 7/2/2022, and as discussed in the Interview of 9/23/2022 (,mailed 9/29/2022), the Examiner withdraws his position, and has updated the BIB Data Sheet accordingly, which is attached to the current action.

Response to Amendment
Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 10/19/2022, with respect to objections to claims 2-4 as set forth in paragraphs 4-6 of the action mailed 7/7/2022, have been fully considered and are persuasive.  The objections to claims 2-4 have been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (JP 2017075281 A).  The Examiner notes that citations from the ‘281 reference were taken from a machine translation, which was included with the previous action.

Regarding claim(s) 1 and 5, Arai teaches a pressure-sensitive adhesive (PSA) layer (2) (multilayer adhesive tape) comprising an intermediate, third PSA layer (23) and first outer PSA layer (21) and second outer PSA layer (22) disposed on opposing surfaces of the intermediate PSA layer (23) (para 0026 and figure 1); which said intermediate PSA layer (23) comprises a (meth)acrylic acid ester polymer (C) (intermediate adhesive polymer), which is basically the same as the (meth)acrylic acid ester polymer (A), and comprises a carboxyl group-containing monomer (para 0096-0097) and a nitrogen atom-containing monomer such as, inter alia, acrylamide towards promoting the crosslinking reaction of polymer (C) and a cross-linking agent (B) (0098-0100).  
The Examiner notes that the first and second PSA layers (21, 22) comprise the (meth)acrylic acid ester polymer (A), which itself comprises a (meth)acrylic acid ester monomer having 1-20 alkyl group carbon atoms in an amount of 50 to 97 % by mass such as, inter alia, n-butyl acrylate (para 0044-0047), and thus (meth)acrylic acid ester polymer (C) of the intermediate PSA layer (23) also comprises (meth)acrylic acid ester monomer (i.e. an alkyl group-containing (meth)acrylate monomer).  Thus, (meth)acrylic acid ester polymer (C) consists of the (meth)acrylic ester monomer, the carboxyl group-containing monomer and the acrylamide.
The Examiner also notes that (meth)acrylic acid ester polymer (A) further comprises a reactive functional group-containing monomer the reacts with a cross-linking agent (B) such as, inter alia, acrylic acid (outer adhesive polymer, an alkyl group-containing (meth)acrylate monomer, crosslinkable monomer, current claim 5) (para 0052-0056).

Regarding claim 2, Arai teaches that the carboxy group-containing monomer is present in the (meth)acrylic acid ester polymer (A) (and thus the (meth)acrylic acid ester polymer (C) of the intermediate PSA layer (23)) at 6-10 % by mass (para 0058).

Regarding claim 3, Arai teaches that the nitrogen atom-containing monomer is present at 3-10 % by mass (para 0101).

Regarding claim 4, it is noted that the above-cited proportions for the disclosed carboxy group-containing monomer and the nitrogen atom-containing monomer of the (meth)acrylic acid ester polymer (C) of the intermediate PSA layer (23) provides their weight ratio in a range of approximately 3.33:1 to 0.6:1.

Regarding claim 6, Arai teaches that the carboxy group-containing monomer is present in the (meth)acrylic acid ester polymer (A) at 6-10 % by mass (para 0058).

Regarding claim 7, Arai teaches that the thickness of each of the intermediate PSA layer (23) is 50-75 m towards satisfactory step followability, blister resistance and processability (para 0041).

Regarding claim 8, Arai teaches that the thickness of each of the first and second PSA layers (21,22) is 50-75 m towards satisfactory step followability, blister resistance and processability (para 0040).

Regarding claim 12, Arai teaches that the total thickness of the PSA layer (2) is 100 to 200 m towards satisfactory step followability, blister resistance and processability (claim 5, para 0019. 0039).

Claim Rejections - 35 USC § 103
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2017075281 A), and in light of the evidence provided by Satake et al. (US 5814685), Kanner et la. (US 7070051 B2) and the Aldrich Data Sheet, the of which is included with the current action.

Regarding claim 9, Arai teaches that a ratio of the thickness of the intermediate PSA layer (23) to the total thickness of the first and second PSA layers (21,22) is 0.3 to 5, which overlaps that presently claimed, towards satisfactory step followability, blister resistance and processability (claim 4, para 0018, 0038; see also the rejection of claims 7-8 set forth above).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the thicknesses of the first, second and intermediate PSA layers (21,22,23), and thus the presently claimed ratios, based on the step followability, blister resistance and processability, and the overall PSA layer (2) thickness, required of the prior art’s intended application as in the present invention.

Regarding claim 11, while Arai does not specify the difference between the glass transition temperature (Tg) of each of the first and second PSA layers (21,22) and the intermediate PSA layer (23), it is established in the art that the Tg of a polymer is proportional to the Tg values of the component monomers comprising said polymer, and the monomers’ proportions, as evidenced by Satake (see column 4, lines 4-19 therein); and that the Tg of PSAs are selected based on the balance tack, peel and cohesion required of an application as evidenced by Kanner (see column 8, line 58 to column 9, line).  See also the Aldrich Data Sheet, wherein it is noted that the Tg values for n-butyl acrylate is -54 °C, acrylic acid is 105 °C and acrylamide is 165 °C. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the (meth)acrylic acid ester polymer (A) and the (meth)acrylic acid ester polymer (C) with their disclosed monomeric components, and their respective proportions, towards their respective PSA layers having the presently claimed Tg difference based on the balance pf tack, peel and cohesion for each of the first, second and intermediate PSA layers (21,22,23) as required of the prior art’s intended application as in the present invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2017075281 A) in view of Kim et al. (US 2008/0206544 A1).

Regarding claim(s) 10, Arai teaches the PSA layer (2) comprising the intermediate, third PSA layer (23) between the first outer PSA layer (21) and second outer PSA layer (22) as in the rejection of at least claim 1 set forth above.

Arai does not teach that the each of the interfaces between the intermediate, third PSA layer (23) and the first outer PSA layer (21) and the intermediate, third PSA layer (23) and second outer PSA layer (22) comprise respective first and second interface mixture layers.

However, Kim teaches a primer layer (3) between a first adhesive layer and a second adhesive layer enhances the adhesion between (interlayer adhesion) said first adhesive layer and a second adhesive layer (para 0025, 0031; figure 2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the interfaces between the intermediate, third PSA layer (23) and the first outer PSA layer (21) and the intermediate, third PSA layer (23) and second outer PSA layer (22) with respective primer layers (first and second interface mixture layers) towards enhancing the adhesion between the intermediate, third PSA layer (23) and the first outer PSA layer (21) and the intermediate, third PSA layer (23) and second outer PSA layer (22) as in the present invention.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 5-6 of the remarks filed 10/19/2022, with respect to the rejections of claims 1-8 and 12 over Arai et al. under 35 U.S.C. 102(a)(1); claims 9-11 over Arai et al. under 35 U.S.C. 103; and claim 10 over Arai et al. in view of Kim et al. under 35 U.S.C. 103\ as set forth respectively in paragraphs 8 and 11-12 of the action mailed, have been fully considered but they are not persuasive.

The Examiner respectfully notes that the Applicant’s arguments, in regards to the claim amendments and the “consisting of” language, is directed to Aria’s polymer (A), and not to the polymer (C) of Arai, which is the polymer employed in the intermediate, third PSA layer (23) of Arai and which was employed to teach the presently claimed “intermediate adhesive layer”.  Indeed, as cited above in the prior art rejections, it is noted that the polymer (C) of the disclosed intermediate layer of Arai is a carboxyl group-containing monomer and not a hydroxyl-containing monomer.
Further, paragraphs 0053-0054 of Arai clearly instructs that the hydroxyl monomers were designated for polymer (A) (see also para 0057 and 0067-0068 of Arai) while paragraph 0055 also designates carboxyl monomers for inclusion in polymer (A).  Indeed, as set forth in paragraph 0097, because the intermediate, third PSA layer (23) is interior to the (21)/(23)/(22) laminate of Arai (i.e., not in contact with an adherend), Arai instructs that the it is preferable for layer (23) to contain a carboxyl group-containing monomer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/19/2022